DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a barrier systems as recited in claim 1.  Additionally, Applicant claims a method of forming a barrier system as recited in claim 15.  A method of forming a barrier system as recited in claim 18 is also claimed.
	The closest prior art, Long, U.S. Patent Number 5,561,941, teaches a coating and a method for its preparation which restricts the movement of insects over a skewed surface wherein the coating is applied as a dispersion over a surface [abstract].  Column 4, lines 18-19 discloses that the crawling insects such as cockroaches are prevented from crawling or resting on surfaces such as walls by the coating.  Figure 4 illustrates a building showing the foundation and first floor at ground level [column 7, lines 38-39].  Column 7, lines 57-58 discloses the legs of tables and chairs [vertical structures].  Column 9, lines 21-29 discloses that the coated film affixed to the exposed sides of a concrete block [vertical structure].  Column 4, lines 13-15 discloses that the coating dispersion is applied in the form of a smooth continuous coating [surface roughness less than 10 microns].  Reference claim 2 discloses a dry coating of between 0.25 and 1 mil. It is disclosed in column 9, lines 48-51 that the width of the film should exceed the length of the insect by several fold.  Column 7, lines 48-50 discloses that the coated film will prevent crawling insects from climbing up a sidewall. Column 6, lines 17-19 that dispersion grade acrylics can be used.  Long fails to teach or suggest that the coating has a height of at least 0.25 inches and a dried film thickness of at least 5 mils.  

	In summary, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786